Exhibit 10.7
plainslogoa02.jpg [plainslogoa02.jpg]






August 25, 2016


WCW (Willie) Chiang




Re:    Amendment of Phantom Unit Grant Letter dated August 24, 2015


Dear Willie:


The Compensation Committee and Board of Directors of Plains All American GP LLC
has approved certain modifications to the vesting terms of your long term
incentive plan grant letter dated August 24, 2015 (the “August 2015 Grant
Letter”). Accordingly, effective as of the date of this letter, the August 2015
Grant Letter is hereby amended to replace paragraph 1 thereof in its entirety
with the following:


1.
Subject to the further provisions of this Agreement, your Phantom Units shall
vest (become payable in the form of one Common Unit of PAA for each Phantom
Unit) as follows: (i) forty percent (40%) shall vest upon the later to occur of
the August 2018 Distribution Date and the first date following the date hereof
on which the Partnership pays a quarterly distribution of at least $0.575 per
unit ($2.30 on an annualized basis); (ii) thirty percent (30%) shall vest upon
the later to occur of the August 2019 Distribution Date and the first date
following the date hereof on which the Partnership pays a quarterly distribution
of at least $0.60 per unit ($2.40 on an annualized basis) and (iii) thirty
percent (30%) shall vest upon the later to occur of the August 2020 Distribution
Date and the first date following the date hereof on which the Partnership pays
a quarterly distribution of at least $0.625 per unit ($2.50 on an annualized
basis). Any remaining Phantom Units that are not vested by the August 2021
Distribution Date, and any tandem DERs associated with such Phantom Units, shall
expire on such date.



Except as amended hereunder, the August 2015 Grant Letter shall remain in full
force and effect according to its terms.


PLAINS ALL AMERICAN PIPELINE, L.P.


By: PAA GP LLC
By: PLAINS AAP, L.P.
By: PLAINS ALL AMERICAN GP LLC




By:
/s/ Richard K. McGee

Name:
Richard K. McGee

Title:
Executive Vice President & General Counsel





333 Clay Street, Suite 1600 g Houston, Texas 77002 g 713/646-4100 or
800-564-3036

